Title: To James Madison from John Devereux DeLacy, 14 October 1803
From: DeLacy, John Devereux
To: Madison, James


Sir
New Orleans Octbr. the 14th. 1803
As I flatter myself that the information I am about to convey to you will from its extreme importance to the U. S. extenuate my temerity in addressing you, I take the liberty of Making the following statement to you Sir upon the correctness and fidelity of which I most solemnly Pledge myself to you that you may depend.
When a prisoner with and detained by the Indians as a spanish agent in Decr. 1801 and Jany 1802 and that the French and spanish agents had and were disseminating their speeches, I was taken to several meetings of the Cheifs where I gave uniformly such forcible reasons for my opinions as overthrew the french efforts. And among other things I strenuously urged and recommended to the Indians the selling the whole of their possessions East of the Mississippi to the U. S. and frame for themselves a Constitution, and Laws and adobt a regular form of Government, and then go and take possession of the Colony of Louisiana and enter into a close alliance offensive and defensive with the U. S. forever in support of which opinion I offered such reasons as appeared to them satisfactory, and either that measure or forming themselves into a regular Government where they were And at some future Period Joining the Union I strongly recommended. The first appeared most agreeable to them and I beleive but for the following reasons they would then have made proposals to the U. S. upon the subject. The first was that they were extremely suspicious of my being a spanish spy, or at least sent by the U. S. to urge that measure, the first of which suspicions this Governmt. has completely wiped away by its unaccountable and unprincipled conduct the second was owing to my urging their adobting measures relative to the Runaway Negroes from the U. S. and the boundary lines so as to promote harmony and cement freindship between them. Secondly that I refused either staying there or having any thing more to do with it, than forwarding a statement of it to the Governmt. of the U. S. and the third is that Genl. Bowles opposed the first tho he agreed to the last from an expectation of holding the Executive power in his own hands during life when a regular frame of Governmt. should be adobted. I made a very full and circumstantial detail of the Business to you Sir by letter immediately from there in a day or two after it had taken place and also gave an acct. therein of the french & spanish speeches in circulation there, And stated to you that I would Receive with pleasure any commands you should please to honour me with on the subject without fee or reward except the barely defraying my expences, and that in a short time I should have placed the affairs of Blount & Allison in which I was concerned in such a situation that I could spare a few months to effect the business. That letter with three others on business to my Correspondents I sent by a man who was to have put them in the Post office in Georgia, But you will Judge Sir of my surprise on my being interrogated here by this Government on one of the letters that I forwarded at that time to my Correspondents, & I am well convinced from the tone drift and complection of the examination that my letter to you has been also intercepted and is in the hands of this Government, and is I am fully assured one of the principal reasons for the savage and brutal Cruelties with which they treat me, tho they have never owned to me that they had it nor have said any thing at all about it to me, Tho a thousand nameless incidents assures me it is in their possession—Surely Sir I have a right to address any member of the Govmt. of the U. S. from any place within its Jurisdiction, and this Govmt. is so well aware of that that they will not let their insidious conduct come to light.
Returning to that Country in search of a Certain William Tyrrel who was known to be resident some where among them and whom it was essentially necessary for me to find and see as connected with the Estates of Blount & Allison, I came passenger in a British vessel legally cleared out for there and bound thither and to return, and with which vessel I must have returned to the Bahamas as well on Business of my own as well as on some connected with the estates I Represented, But immediately on the vessels arrival there she was captured under circumstances as disgraceful humiliating & dishonourable to England as has ever sullied their maritime annales And I immediately found myself singled out as a particularly obnoxious object to them, and from hints I then got from an officer an old and particular freind I immediately suspected that the letter I did myself the honour to address to you had been intercepted. And they have kept me ever since without process or trial or even exhibiting any charge against me, in close and solitary confinement In heavy Irons without allowing me to see any person whatsoever, without allowing me to get in Provisions of any kind and without allowing me to see or speak especially with Englishmen or americans upon any pretext or suffering me to have pen or ink or to write to any person even to the Govmt. lest I should forward information to america while by their emissaries they propogate the most villianous calumnies to prevent any persons enquiring about me, tho the affairs I wanted to arrange in the Bahamas before I returned to the U. S. especially with a Major Campbell an Agent of Allison & Blounts who was in Confinement there must be entirely lost and ruined as well as all matters connected with it they having deprived me of the wills powers and official Certificates and all other papers relative to their Estates or to my own property that I had with me, But a full statement of the affair of the Capture &c is forwarded to Govr. Claiborne to whom I have applied for official releif.
When the french were so sanguinely expected here I looked daily for their arrival and my release And Genl. Bowles, being then with the Indians I did myself the honour of addressing a letter to you relative to that Country and stating to you Sir that I was convinced they could be brought into The Union and be brought to form themselves into a state. Whether you Recd it safe or not it is impossible I can know but hope you have. Permit me here Sir to state to you That the whole of that people have arrived to an astonishing pitch of civilization and are now well fitted to receive and extremely anxious to have and adobt a regular mode of Govmt. with a constitution and Laws, and that I had promised them to draw a Constitution for them modelled upon that of the U.S. and agreeable to the instructions they gave me which when drawn I promised to transmit to them from the U. S., And had actually taken notes of their instructions for the purpose.
I now proceed to state to you Sir that about a month ago I Received a message from them by one of the white inhabitants of that Country and one of their Black Interpreters who came on here and found means to communicate it to me in spite of the vigilance with which I am guarded and rigour with which I am confined—”That if it was possible that I could obtain my liberty for money they would advance whatever sum was necessary and send it to me and make me a liberal compensation for my services if I would stay with them for some time and assist them in arranging with the U. S. in establishing themselves finally in Louisiana. In which the four nations Creeks Choctaws Chickasaws and Cherokees will join or in making and establishing such other regulations with the U. S. as shall be mutually beneficial to both and cement more closely the Growing freindship between them.
Tho I see at one view the extreme magnitude and immense importance of the object to the U. S. A measure that will consolidate her empire, and place a power wholly under her influence as a Barrier between herself and the neighbouring powers who might be tempted to be troublesomely encroaching A power through whom all the commercial advantages that could be enjoyed by the U. S. by any other possible modification would result without any disadvantageous consequences, at the same time, that tho they would be in no wise so formidable as to give the U. S. any Jealousy. They would be sufficiently so to keep their neighbours in due order, And nature placing the Mississippi so opportunely or happily for that arrangment that if it shall be established as a boundary, there can be so little prospect of their being oppressed distressed or harrassed by the frontier settlers, That but for the imperfection of all human establishments, there would be little fear but the freindship and amity of the two Countries would be every day cementing so as to bid fair to last as long as the respective Countries by encouraging a liberal and generous intercourse between the respective inhabitants. This Sir is the light it strikes me in and I am well convinced that I know the Geography of these Countries and the people of them better and more generally than any other individual in existence.
A Combination of circumstances have concurred to give me in a very short time a greater degree of influence over the whole of that people and more General than ever was enjoyed I beleive by any man among them far greater than Bowles himself enjoyed tho I was at first his prisoner and forced By him and them to go to Providence. But some matters of importance to that people that took place in Providence on which I espoused their cause warmly, and the conduct of the Spaniards at the capture of the vessel and since to me have all conspired to rivet my influence and render it unrivalled, And conceiving it my duty from the faith and allegiance I owe the U. S. to lay their message before you Sir as being of importance to the U. S. and Receive your instructions on the subject before I should give an answer of any kind whether yea or Nay, I now have forwarded it to you for yours and the Presidents consideration, That if it shall be the Predts wish that I shall proceed in the management of the business that you Sir will be so obliging as to make it known to me by letter enclosed under Cover to Govr Claiborne with whom if it shall be the Presidents wish I will advise fully on the subject but it must be under a strict injunction of secrecy, for as the Country is over run with Spanish spies agents and emissaries the secret might come to be known and I have to encounter all their unprincipled intrigues and Machinations Therefore it can not be kept too inviolably secret for even that people would be Jealous of me if they knew that I acted wholly under the influence of the U. S. but I must also state to you Sir that without the Presidents express approbation signified to me through you I will in no wise intermeddle, Yet at the same time in Justice to my own feelings I must state that I will most inviolably and religiously discharge what I shall conceive to be the duty I owe to both parties without inclining to one more than to the other or abuse the trust that shall be reposed in me by either.
As I am well convinced that I can effect what I have offered especially at this crisis or moment which must be seized by the forelock for if let slip it may probably not return speedily. I shall only wait the Presidents instructions through you Sir, and desire neither fee nor reward, nor other support except the Countenance of the Government delicately afforded, upon which you can instruct Govr Claiborne, Untill the business shall be effected and then leave it to the munificence of the Govmt. to make me such remuneration as they shall Judge my services merit, unless that the President would please to permit my expences to be borne as that would render me more independent of that people and enable me to act with more spirit energy and vigour as being less embarrassed and more master of my own actions—But upon that head you Sir can also instruct Governor Claiborne, as he will be better enabled to Judge what I shall be entitled to when I shall have conversed and advised with him, but I shall defer a final and full explanation on the subject untill I shall have the honour of Waiting upon you in person which will be as soon as I have got that people to Join in making the proposition to the Govmt. of the U. S.
I must here again Repeat to you Sir my request that you may enjoin Govr Claiborne to observe the most profound and inviolable secrecy as should it be spread abroad my life would be at stake and the arm of every spanish Assassin be raised against me, and that people might also be prejudiced against me, And I must most earnestly and particularly stipulate that neither General Wilkinson nor Col Hawkins shall in any wise be privy to it, If they do or shall be I declare solemnly that I will not act, do not imagine Sir that my being so pointed is owing to any private resentments, I protest to you solemnly they are not, but founded upon the most substantial and cogent reasons, but which prudence forbids my assuming any responsibility for by assigning them, for Sir it is impossible that with Col Hawkins I could have any private pique or Resentment as I have never seen nor spoken to him, And Tho I have a violent one with Genl. Wilkinson for reasons that in my private opinion are not very honorable to the Genl. and upon which our Country shall at no distant period decide, Yet Sir you may rest assured that I possess to much honour and liberality to permit private considerations to interfere with any public matter in which I may or shall be concerned.
My Calculation is that in three Years at the very outside from the time I shall commence to act, that Them four nations mentioned will be peaceably and contentedly settled on the West side of the River under a Government of their own and Laws which by that time will be in compllete operation, and that I can at that time return to polished and refined society and enjoy in Peace whatever fruits shall be produced by my labour and industry, As I would not for the whole Country and its wealth be tied down to live my days there, But as I am well aware that I can effect the whole in that time, Any Commands that the President or you shall please to forward on the occasion will be attended to and Received with pleasure and executed with zeal and scrupulous fidelity by Sir Your Most Obdt & Devoted Humbl. Servt.
John Devx DeLacy
 

   
   RC (DLC).



   
   Letter not found.



   
   John Devereux DeLacy, a Bahamian merchant, was an associate of William Augustus Bowles and an enemy of Spanish power in the Floridas (Wright, William Augustus Bowles, pp. 142–54).


